Title: 8th.
From: Adams, John Quincy
To: 


       Attended at the office; and wrote diligently, all day. Cold weather coming on apace. Thomson and I had some conversation, before we left the office at night. He is in low spirits, and sees gloomy prospects. I hope he will realize more happy ones, for he is an amiable worthy youth, with a clear head and a sound heart. From the office we went to Putnam’s lodgings. There Sam, and I, play’d, to-gether, he on the violin, I on the flute, for a couple of hours. After which, we sat with him till 9 o’clock, and then respectively retired.
       I sought my bed quite early this evening. I cannot study now much in my own room for want of a fire.
      